Citation Nr: 0501778	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1959 to November 1959, from October 1961 to August 1962, and 
from June 1963 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the case for 
additional development in October 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates the veteran's dental problems 
were not incurred as a result of service trauma.

3.  The veteran was not a prisoner of war during service, his 
service-connected disabilities are not rated as totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or dental disorder clinically 
determined to be complicating a medical disorder currently 
being treated by VA, and he is not a VA vocational 
rehabilitation trainee.

4.  The evidence demonstrates the veteran's present headache 
disorder was not incurred as a result of an incident of 
service nor as a result of a service-connected disability.




CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of dental trauma were not 
incurred as a result of active service, and the criteria for 
entitlement to VA outpatient dental treatment have not been 
met. 38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2004).

2.  The veteran's headache disorder was not incurred as a 
result of any incident of active service nor as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in July 2002 and February 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer of the veteran's case to the Board.  
The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in October 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claims and identified which parties were 
expected to provide such evidence.  Although the letters did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the October 2004 
supplemental statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's available service 
medical records and all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  Therefore, the Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
available medical evidence is sufficient for adequate 
determinations of the issues on appeal.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2004).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

Generally, subject to the requirements set forth above, a 
veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161 (2004).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 
38 C.F.R. § 17.161(a).  In this case, the evidence does not 
show that the veteran has an adjudicated service-connected 
compensable dental condition.  The Board notes that 
compensable disability ratings for loss of teeth, in essence, 
require loss due to loss of substance of the body of the 
maxilla or mandible.  There is no evidence the veteran's 
teeth were lost as a result of any loss of substance of the 
body of the maxilla or mandible during active service.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

The evidence in this case shows the veteran's teeth were 
noted as acceptable on an October 1961 enlistment examination 
report and that upon separation examination in June 1962 all 
of his teeth were missing.  Service medical records show he 
hurt his ankle on a tank in December 1961, but are negative 
for reports indicative of any dental trauma.  In 
correspondence dated in February 2000 the veteran claimed 
most of his top teeth had been knocked out in a tank-related 
injury in 1961.  He subsequently claimed his right foot had 
gotten caught in a turret ring.  

Based upon the evidence of record, the Board finds the 
veteran's dental problems were not incurred as a result of 
service trauma.  Although all of the veteran's teeth were 
apparently removed during a period of active service from 
October 1961 to August 1962, there is no probative evidence 
demonstrating they were removed as a result of trauma.  The 
veteran's statements as to dental trauma in 1961 are not 
credible.  The Board finds that, in the absence of any 
corroborating evidence, that the injury as described by the 
veteran is inconsistent with the type of trauma that would 
have subsequently resulted in the removal of all of his 
teeth.  In fact, he has provided no evidence demonstrating 
why his bottom teeth were removed when by his own report the 
1961 injury only involved his top teeth.  Therefore, VA 
dental care on a Class II(a) basis as a result of service 
trauma is not warranted. 

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release.  In this case, the veteran retired from service in 
March 1982 and his recent application is untimely under this 
eligibility category.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  The evidence does not show the veteran was 
a prisoner of war and he does not meet the criteria for 
eligibility for either Class II(b) or (c) VA outpatient 
dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The evidence does not show the veteran meets any of these 
categories of eligibility.  Although service connection has 
been established for tinnitus, hearing loss, and right knee 
Pelligrini-Stieda disease, his combine disability rating is 
30 percent.  Therefore, the Board finds entitlement to 
service connection for a dental disorder for the purpose of 
obtaining VA outpatient dental treatment is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Headache Disability Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected.  38 C.F.R. § 3.310 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's present headache disorder was not incurred in nor 
as a result of active service.  The Board also finds the 
present disorder is not shown to have been manifest within 
one year of his release from active service nor to have been 
incurred as a result of a service-connected disability.  
Although the veteran complained of headaches during service 
in May 1968 and February 1971, there is no evidence of a 
chronic headache disability during active service.  In fact, 
the veteran denied frequent or severe headaches in his 
December 1981 report of medical history.  

Records dated in January 1986 noted complaints of headaches 
apparently related to a diagnosis of sinusitis and a March 
1989 report noted diagnoses of left-sided cluster headaches 
and retained left upper molar root; however, no competent 
evidence relating these disorders to service has been 
provided.  Although the veteran believes that his headaches 
are related to service, he is not a licensed medical 
practitioner and he is not, therefore, competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
for headaches is not warranted.  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for residuals of dental 
trauma is denied.

Entitlement to service connection for headaches is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


